DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
                                                      Status of claims
Claims 1, 3, 6-10, 12-16, 19 and 21-26 as amended on 7/21/2022 are currently pending.
Claims 1, 3, 13-16, 19 and 21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 9/21/2021.
Claims 6-10, 12 and 22-26 as amended on 7/21/2022 are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application 17/026,051; 63/002,486; 62/991,146; and 62/991,190 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In these applications there is no description of a method of preventing and treating covid-19 infection by administering any probiotic bacteria or a fecal transplant as claimed and/or encompassed by the claims under examination (claims 6-12) in the instant application.  
The disclosure of the prior-filed application 62/991,699 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In this application there is no description of a method of preventing and treating covid-19 infection by administering a probiotic containing at least one bacteria from genera Bifidobacterium, Clostridium, Veillonella, Ruminococcus, Faecalibacterium and Sutterella as claimed (claims 6-12 and 22-26) or administering a fecal transplant comprising at least one bacteria from genera Bifidobacterium, Clostridium, Veillonella, Ruminococcus, Faecalibacterium and Sutterella as encompassed by the claims under in the instant application. 
Thus, the priority date for the instant claims under examination (claims 6-10, 12, 22-26) is considered to be a filing date of the instant application that is 3/12/2021. 

Claim Rejections - 35 USC § 112
Indefinite
Claims 6-10, 12 and 22-26 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites step (a) which is drawn to screening the individual to determine whether the individual is infected with COVID-19 before administration of probiotic but this claim fails to point out whether the infected individual or the non-infected individual is further provided with probiotics is the administering step (b). Thus, although claim recites screening for infection, the results of screening are not considered before administration of probiotics. Therefore, it is unclear what are needs of an individual in the claimed method. It is unclear who is treated and from what disease or condition. It is not particularly clear  whether the same individual is intended for both steps a and b. It is not clear who is donor/source of probiotics and who is recipient in view that probiotics are “fecal transplant” (claim 8), thereby, being derived rom a donor. The specification describes administration of probiotics to patients with Crohn’s disease, with Alzheimer disease, with autism, with rheumatoid arthritis (examples 1-4). The specification does not describe a source or a donor of probiotics as intended for COVID-infected patients.  
Claim 7 is indefinite because it recites “further” incorporation of a bacterium “selected from the actinobacteria phylum”. However, the claim 6-recited Bifidobacterium belongs to the phylum Actinobacteria. Thus, the bacterium from the actinobacteria phylum is already included in the therapeutic treatment in the method of claim 6. The specification does not describe what additional or other bacterial genera are encompassed by the claimed phrase “from the actinobacteria phylum”. Thus, it is unclear what is/are probiotic(s) of the method of claim 7. The entity of “phylum” is broader and larger then the entity of “genus”. Claim 7 fails to further limit the claimed invention. 
Claims 22-26 are each indefinite because they recites “further” incorporation of probiotics belonging to bacterial genera that are already incorporated in therapeutic treatment in the method of claim 6. Thus, it is unclear what is/are probiotic(s) of the method of claims 22-26.  Claims 22-26 fail to further limit the claimed invention. 

                                                Enablement
Claims 6-10, 12 and 22-26 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
(A) The breadth of the claims is directed to a method of preventing or treating COVID-19 infection in an individual by administering rectally a “probiotic” to the individual, wherein the “probiotic” prevents or treats COVID-19 infection in the individual, wherein in the claimed method the “probiotic” is identified on the bacterial genus level and, thus, include any and all representatives of bacterial genus of Bifidobacterium, Clostridium, Veillonella, Ruminococcus, Faecalibacterium and Sutterella.
(B) The nature of the invention is based on a concept of administering probiotics for restoration of normal healthy gut microbiota which was disrupted and/or modified by a disease leading or associated with dysbiosis of gut microbiota (par. 0258 of published application US 2021/0290697).
(C/D) The prior art recognizes and teaches that dysbiosis is caused by infection including covid-19 infection. Identification of bacteria in gut of diseased patients and of healthy control people is within the skills of ordinary practitioners. See references by Aparstin et al (Clinics and Research in Hepatology and Gastroenterology, 2020, 44 pages e113-e114, available online 4 September 2020) and Yun Kit Yeoh et la. (Gut 2021, 70, pages 698-706) that are discussed below. 
(E) The level of predictability in the art: The state of prior and current art demonstrates unpredictability. For example: the IDS reference by Ferreira (Microorganisms. 2020, 8,1514, pages 1-29) discloses that SARS-CoV-2 – gut interaction can trigger protective or deleterious pathways (page 6 of 29, par. 2, line 5), that although there is evidence for antiviral activity of some probiotics strains against common respiratory viruses, none of theses effects have been tested on the new SARS-CoV-2 virus (page 11 of 29, par. 1), that effects of probiotics are often strain specific effects and depend on patient groups. The refence by Ferreira concludes that the rationale for using probiotics in covid-19 patients can be merely extrapolated from indirect hypothetical evidence, as there is currently no direct evidence of effectiveness in reducing or preventing covid-19 (page 11 of 29, par. 2). 
Moreover, the current art recognizes that claimed genera Clostridium, Veillonella and Sutterella contain pathogenetic bacteria which would potentially trigger a deleterious effect rather than protective or beneficial, if administered to already disease-compromised patients including covid-19 patients. 
For example: IDS reference by Zuo (Gastroenterology. September 2020, vol.159, No. 2, pages 944-955) teaches that Clostridium including Clostridium hathewayi and Clostridium ramosum are found in gut of covid-19 patients and their abundance correlates with the severity of covid-19 (page 945, col.1, lines 1-3). 
For example: IDS reference by Gu (Clin Infect Dis. 2020, 71(10) pages 2669-2678) teaches that Veillonella are found in gut of covid-19 patients and their abundance correlates with the severity of covid-19 (pages 9 and 11 of the submitted copy). 
For example: US 10,561,690 (Borody) teaches that Sutterella is present in gut of patients with inflammation including ulcerative colitis and that the relative abundance of Sutterella is indicative of inflammatory state of mucus (col. 2, lines 61-66). Thus, introduction of Sutterella would potentially trigger further escalation of inflammatory condition of already immune state-compromised patient.  
Thus, for the very least not all bacterial species and/or bacterial representatives within the whole claimed bacterial genera can be expected to effectively provide for  therapeutic effects as intended for preventing or treating COVID-19.   
(F) The amount of direction provided by the inventor: the generic disclosure of the current as-filed specification merely states that an individual infected with covid-19 can be treated by administering a probiotic containing at least one of Bifidobacterium, Clostridium, Veillonella, Ruminococcus, Faecalibacterium and Sutterella (par. 0196 of published application). The abundance of these probiotics is reduced in covid-19 patients relative to covid-negative patients when relatives abundances of gut microbiota are estimated on a level of bacterial genus (par. 0253). Nevetheless, bacteria from the same genera are found in both covid-positive and covid-negative patients (tables 17-18) without distinction on species level. Thus, in view of Ferreira conclusion (see above), although effect of probiotics might be linked to relative abundances,  there is no any direct evidence of effectiveness in reducing or preventing covid-19 by probiotics of the listed genera beyond a hypothetical conclusion.  
(G) The existence of working examples: there is only one example 6 which relates to covid-19 and which describes study of microbiome of patients with covid versus patients without covid. There is no specific disclosure and/or examples describing administration of any probiotics to covid-19 patients or to any other subjects as intended to prevent or to treat covid-19 infection. No specific bacterial species or strains within the claimed genera is shown as being effective in preventing or treating covid-19. 
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In view of absence of specific examples and direct evidence that any and all representatives of the claimed genera are effective in preventing or treating covid-19, and in view of unpredictability of using generic probiotics as explained above,  there is no sufficient guidance as how to select particular representatives from the claimed bacterial genera as therapeutic agents. Without a sufficient guidance beyond that provided (determination of relative abundance of bacteria on a genus level in covid patients) the currently claimed administration of all bacterial species within the claimed bacterial genera is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. The scope of the claims must bear a reasonable correlation with the scope of enablement. The issue of selecting probiotics from the claimed bacterial genera for administration to covid-19 patients is not satisfactorily resolved and consequently raise doubt as to enablement.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Aparstin et al (Clinics and Research in Hepatology and Gastroenterology, 2020, 44 pages e113-e114, available online 4 September 2020), Yun Kit Yeoh et al (Gut 2021, 70, pages 698-706), US 10,561,690 (Borody) and Sokol (PNAS. 2008, Vol. 105, No. 43, pages 16731-16736).
The cited reference by Aparstin teaches a method for treating covid-19 infection by administering to covid-19 patients a composition comprising probiotic bacteria that are fecal microbiota transplant (FMT) from convalescent (meaning recovered and healthy) donors. The cited reference teaches delivery of FMT “rectally” via colon using a colonoscope or enema (page e113, col. 2, par. 2). The cited reference explicitly distinguishes between individuals under administration as being non-infected with covid-19 (convalescent individual) and infected with covid-19. Thus, the cited method encompasses and/or comprises step of screening individual(s) to determine whether individual(s) is/are infected as required by the claimed method (claim 6 step a). The cited reference recognizes targeting gut microbiota disrupted by infection or correcting dysbiosis caused by infection as a therapeutic approach in treating covid-19 infection (page e113, col.1, par. 4). The cited reference also acknowledges potential protective and therapeutic benefits of convalescent FMT (fecal microbiota) including inhibition of SARS-COV-2 fusion/entry by specific antibodies of human origin and upregulation of immune responses to SARS-CoV-2 by suppression of excessive inflammatory response (page e113, col.1, last par.). Thus, the cited reference teaches and/or suggests that administration of FMT “prevents or treats covid-19 infection in the individual” within the broadest reasonable meaning the claims. 
Therefore, the cited reference by Aparstin recognizes and teaches correcting dysbiosis caused by infection as a therapeutic approach in treating covid-19 infection.
But it  is silent about what bacterial genera are/would be present in the FMT (fecal microbiota) of healthy donors as intended for correcting dysbiosis in covid-19 patients.   
However, the prior art, for example: the refence by Yun Kit Yeoth teaches that gut microbiota of patients with covid-19 is significantly altered when compared with gut microbiota of healthy control people and that the non-covid-19 healthy people have a relative abundance of Bifidobacterium adolescentis, Bifidobacterium pseudocatenulatum, Faecalibacterium prausnitzii and some species of Ruminococcus including Ruminococcus obeum and Ruminococus bromii while these species are considerably reduced in the covid-19 patients (table 2). Thus, there would be a reasonable motivation and expectation in success to consider these bacterial species as therapeutic agents. 
Further, the prior art, for example: US 10,561,690 (Borody), also teaches that fecal microbiota transplantation (FMT) is a known therapeutic protocol that allows for fastest reconstitution of normal gut compositions (Borody at col. 2, lines 23-25) and that therapeutic compositions for correcting dysbiosis and restoring healthy gut environment include probiotics of fecal origin including species of Bifidobacterium including Bifidobacterium adolescentis and some species of Ruminococcus including Ruminococcus obeum and Ruminococcus bromii (Borody at col. 21, lines 30-31, 39) that are the bacterial species reduced in covid-19 patients as taught by Yun Kit Yeoth (see above). The cited US 10,561,690 (Borody) also teaches that fecal microbiota transplantation (FMT) as intended to correct dysbiosis and to restore healthy gut microbiota can be further supplemented with some “non-pathogenic” Clostridium and Veillonella (Borody at col. 2, lines 58-64).
The prior art, for example: the reference by Sokol also teaches that fecal bacterial species of Faecalibacterium prausnitzii are included in therapeutic composition for counterbalancing dysbiosis and for providing anti-inflammatory effects (abstract, last lines). The bacterial species of Faecalibacterium prausnitzii are reduced in covid-19 patients as taught by Yun Kit Yeoth (see above).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that the beneficial therapeutic FMT in the method of Aspartin for preventing or treating covid-19 should or would include those bacterial species that are reduced in the covid-19 patients as result of disease-associated dysbiosis and that theses bacterial species are Bifidobacterium including Bifidobacterium adolescentis and  Bifidobacterium pseudocatenulatum, Faecalibacterium including Faecalibacterium prausnitzii and some species of Ruminococcus including Ruminococcus obeum and Ruminococus bromii as recognized taught and recognized by Yun Kit Yeoth et al.
Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate probiotic bacterial species of Bifidobacterium including Bifidobacterium adolescentis, Faecalibacterium prausnitzii and some species of Ruminococcus including Ruminococcus obeum and Ruminococus bromii as well as some non-pathogenic Clostridium and Veillonella with a reasonable expectation of success in preventing or treating covid-19 associated dysbiosis because theses bacterial probiotics have been known and used for correcting disease-associated dysbiosis and for stimulation of immune system as taught by Borody and Sokol. 
 Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but moot in view of new grounds of rejection. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 11,077,052 (Reddy) has been withdrawn because patients with COVID-19 are treated with probiotics nasally and/or orally but not “rectally” as presently recited in the amended claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 9, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653